Citation Nr: 0410452	
Decision Date: 04/22/04    Archive Date: 04/30/04

DOCKET NO.  92-14 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for psychiatric disability, 
including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney


ATTORNEY FOR THE BOARD

D. Dean, Counsel



INTRODUCTION

The veteran had four periods of active duty.  He served in the 
United States Army from November 1967 to November 1969, and from 
July 1970 to July 1973.  He served in the United States Navy from 
February 1976 to January 1978, and from April 1978 to June 1980.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Louisville, Kentucky, Department of 
Veterans Affairs (VA) Regional Office (RO).  The Board denied the 
veteran's claim of entitlement to service connection for 
psychiatric disability, including PTSD, by decision dated in 
January 1998.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  The Court vacated the 
January 1998 Board decision and remanded the matter to the Board 
for further action.  The Board remanded the case to the RO in 
January 1999 for further development.  It was returned to the 
Board in August 2001.  

In a decision dated in June 2002, the Board again denied the 
claim.  Once again, the Court vacated the Board's decision and 
remanded the matter to the Board for further action.  The Court 
did not retain jurisdiction over this matter.  

In statements received subsequent to the Board's January 1999 
remand, the veteran appears to be raising argument with respect to 
reopening claims of entitlement to service connection for 
disability manifested by chest pain, residuals of a head injury 
and alcoholism.  Such matters are referred to the RO for 
appropriate action.


REMAND

In light of the deficiencies cited in the joint motion for remand, 
this case is REMANDED to the RO (via the Appeals Management Center 
in Washington, D.C.) for the following actions: 

1.  The RO should send the appellant a letter that complies with 
the notification requirements of 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003), to include a request that the 
veteran submit any pertinent evidence in his possession.  

2.  The RO should attempt to obtain any pertinent evidence 
identified but not provided by the appellant.  If the RO is 
unsuccessful in obtaining any pertinent evidence identified by the 
appellant, the RO should so inform the appellant and his 
representative, and request them to provide the outstanding 
evidence.

3.  Then, the RO should undertake any other development it 
determines to be indicated.

4.  Then, the RO should readjudicate the veteran's claim based on 
a de novo review of all pertinent evidence and in light of all 
applicable legal criteria.  

5.  If the benefit sought on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case to the appellant and his representative and 
afford them the requisite opportunity for response before the 
claims folders are returned to the Board for further appellate 
consideration.   

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski , 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





